Citation Nr: 1024823	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for loss of eyesight.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran had active duty for training from June 1959 to 
December 1959, and active service from January 1960 to November 
1963.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that in April 2007 the Veteran perfected an 
appeal regarding the issues of entitlement to service connection 
for bilateral hearing loss, entitlement to service connection for 
tinnitus, and entitlement to service connection for loss of 
eyesight.  Subsequently, in a rating decision dated in May 2009, 
entitlement to service connection for bilateral hearing loss and 
tinnitus was granted.  As such, the issues of entitlement to 
service connection for bilateral hearing loss and entitlement to 
service connection for tinnitus are no longer before the Board 
for appellate review.



FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of this 
appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In a statement dated in May 2010 the Veteran indicated that the 
claim for service connection for loss of eyesight be withdrawn.  
The Veteran, through his authorized representative, has withdrawn 
this appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


